Exhibit 32.1 WRITTEN STATEMENT PURSUANT TO 18 U.S.C. SECTION 1350 In connection with theQuarterly Report of Poway Muffler and Brake, Inc. and its subsidiaries (the “Company”) on Form 10-Q for the period ended March 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Allan Ligi, Chief Executive Officer and ChiefFinancialOfficer of the Company certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13a-14(b) or 15d-14(b) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 21,2012 POWAY MUFFLER AND BRAKE, INC. /s/Allan Ligi By: Allan Ligi Title: President, CEO, CFO and Secretary
